DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C.103 as being unpatentable over Bowman et al. (US 2017/0330479 A1) in view of Tsyrina (US 2017/0053541 A1.)

	With respect to Claim 1, Bowman et al. disclose
 	A device comprising memory and processor, configured to: 
 	process, using an audio input device, a first utterance from a user (Bowman et al. [0006] receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, [0015] FIG. 5 shows an overview of a method for analyzing both a vocal/phonic input data and tactile input data received simultaneously via a portable electronic device configured with a multisensory tutorial according to one embodiment of the present invention); 
 	identify a first socio-neurocognitive technique based on the first utterance (Bowman et al. [0006] receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, while receiving, via an input on the portable electronic device, a tactile input comprising input corresponding to one or more of a written grapheme, wherein the vocal and tactile input are received essentially simultaneously on the portable electronic device. Bowman et al. disclose a multisensory drawing technique for learning a new language); 
 	determine a first response using the first neurocognitive technique (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command); 
 	provide the first response to the user (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.); 
	Bowman et al. fail to explicitly teach 
 	process, using the audio input device, a second utterance from the user; 
 	identify a second socio-neurocognitive technique based on the second utterance, the second socio-neurocognitive technique different from the first socio-neurocognitive technique;
determine a second response using the second neurocognitive technique; and 
provide the second response to the user.  
However, Tsyrina teaches 
 	process, using the audio input device, a second utterance from the user (Tsyrian Fig. 1 element 104 Receive a user’s input, [0047] In step 104, the user’s input is received. The user’s input can be received through, for example, a user input interface, such as a keyboard, a mouse, or a touchscreen, or the user’s input can be received through, for example, an audio input, such as a microphone, [0015] a system for presenting an interactive story is provided, the system including a display; a speech recognition module configured to receive at least a portion of an utterance, analyze the portion of the utterance, and identify a word corresponding to the portion of the utterance; a processing device communicatively coupled to the display and the speech recognition module); 
 	identify a second socio-neurocognitive technique based on the second utterance, the second socio-neurocognitive technique different from the first socio-neurocognitive technique (Tsyrian Fig. 1 element 106 Determine whether the user’s input corresponding to at least one word in a hidden narrative associated with the illustration. Tsyrian disclose a storytelling technique for learning a foreign language);
determine a second response using the second neurocognitive technique (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word); and 
provide the second response to the user (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word.)
Bowmen et al. and Tsyrian are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning (Tsyrian [0043] The inventive process develops attention skills, especially in children, by requiring them to pay close attention to objects and allows users to develop a story through detailed observations of the illustration. The inventive process also develops writing skills, grammar, sentence building, and storytelling skills and can be particularly useful as a language learning tool.)

With respect to Claim 2, Bowman et al. in view of Tsyrian teach 
 	wherein the first socio-neurocognitive technique is one of a pictorial auditory technique, a multisensory drawing technique, a storytelling technique, or a circle rotation technique (Bowman et al. (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.)

With respect to Claim 4, Bowman et al. in view of Tsyrian teach 
 	wherein the user is one of a second language learning student or a patient with cognitive illness (Bowman et al. [0004] The present invention is designed to teach reading, writing, and spelling to Dyslexics, English language learner, and students with learning disabilities or difficulties, Tsyrina [0048] In another embodiment, the narrative can include a portion of a description of a factual or historical event or a scientific or mathematical understanding. In yet another embodiment, the narrative can be formed as a portion of a story presented in a language other than a primary language of the user, i.e. a foreign language. Accordingly, embodiments of the present invention can be used as an interactive learning tool for learning foreign languages.)

With respect to Claim 6, Bowman et al. in view of Tsyrian teach 
 	wherein the device includes a display device, and wherein the first response is provided as a visual notification (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.)

With respect to Claim 7, Bowman et al. in view of Tsyrian teach 
 	wherein the device includes an audio output device, and wherein the second response is provided as an audio notification (Tsyrina [0068] The electronic device 1000 may include audio input and output structures 1012, such as a microphone for receiving audio signals, e.g. utterances, from the user and/or a speaker for outputting audio data, such as audio alerts, songs, ringtones, video tracks, audio playback of the revealed text, for example, for learning pronunciation in foreign language learning embodiments of the present invention.)

 	With respect to Claim 8, Bowman et al. disclose
 	A method comprising: 
 	processing, using an audio input device of a device, a first utterance from a user (Bowman et al. [0006] receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, [0015] FIG. 5 shows an overview of a method for analyzing both a vocal/phonic input data and tactile input data received simultaneously via a portable electronic device configured with a multisensory tutorial according to one embodiment of the present invention); 
 	identify a first socio-neurocognitive technique based on the first utterance (Bowman et al. [0006] receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, while receiving, via an input on the portable electronic device, a tactile input comprising input corresponding to one or more of a written grapheme, wherein the vocal and tactile input are received essentially simultaneously on the portable electronic device. Bowman et al. disclose a multisensory drawing technique for learning a new language); 
 	determining a first response using the first neurocognitive technique (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command); 
 	providing the first response to the user (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command. Bowman et al. disclose a multisensory drawing technique for learning a new language.); 
	Bowman et al. fail to explicitly teach
 	processing, using the audio input device, a second utterance from the user 
 	identifying a second socio-neurocognitive technique based on the second utterance, the second socio-neurocognitive technique different from the first socio- neurocognitive technique;
determining a second response using the second neurocognitive technique; and 
providing the second response to the user.  
However, Tsyrina teaches
 	processing, using the audio input device, a second utterance from the user (Tsyrian Fig. 1 element 104 Receive a user’s input, [0047] In step 104, the user’s input is received. The user’s input can be received through, for example, a user input interface, such as a keyboard, a mouse, or a touchscreen, or the user’s input can be received through, for example, an audio input, such as a microphone, [0015] a system for presenting an interactive story is provided, the system including a display; a speech recognition module configured to receive at least a portion of an utterance, analyze the portion of the utterance, and identify a word corresponding to the portion of the utterance; a processing device communicatively coupled to the display and the speech recognition module); 
 	identifying a second socio-neurocognitive technique based on the second utterance, the second socio-neurocognitive technique different from the first socio- neurocognitive technique (Tsyrian Fig. 1 element 106 Determine whether the user’s input corresponding to at least one word in a hidden narrative associated with the illustration. Tsyrian disclose a storytelling technique for learning a foreign language);
determining a second response using the second neurocognitive technique (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word); and 
providing the second response to the user (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word. Tsyrian disclose a storytelling technique for learning a foreign language.)
The inventive process develops attention skills, especially in children, by requiring them to pay close attention to objects and allows users to develop a story through detailed observations of the illustration. The inventive process also develops writing skills, grammar, sentence building, and storytelling skills and can be particularly useful as a language learning tool.)

With respect to Claim 9, Bowman et al. in view of Tsyrian teach 
 	wherein the first socio-neurocognitive technique is one of a pictorial auditory technique, a multisensory drawing technique, a storytelling technique, or a circle rotation technique (Bowman et al. (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.)

With respect to Claim 11, Bowman et al. in view of Tsyrian teach 
 	wherein the user is one of a second language learning student or a patient with cognitive illness (Bowman et al. [0004] The present invention is designed to teach reading, writing, and spelling to Dyslexics, English language learner, and students with learning disabilities or difficulties, Tsyrina [0048] In another embodiment, the narrative can include a portion of a description of a factual or historical event or a scientific or mathematical understanding. In yet another embodiment, the narrative can be formed as a portion of a story presented in a language other than a primary language of the user, i.e. a foreign language. Accordingly, embodiments of the present invention can be used as an interactive learning tool for learning foreign languages.)

With respect to Claim 13, Bowman et al. in view of Tsyrian teach 
wherein the device includes a display device, and wherein the first response is provided as a visual notification (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.)

With respect to Claim 14, Bowman et al. in view of Tsyrian teach 
 	wherein the device includes an audio output device, and wherein the second response is provided as an audio notification (Tsyrina [0068] The electronic device 1000 may include audio input and output structures 1012, such as a microphone for receiving audio signals, e.g. utterances, from the user and/or a speaker for outputting audio data, such as audio alerts, songs, ringtones, video tracks, audio playback of the revealed text, for example, for learning pronunciation in foreign language learning embodiments of the present invention.)

With respect to Claim 15, Bowman et al. disclose
 	A computer program product comprising one or more non-transitory computer-readable media having computer instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices to (Bowman et al. [0008] a processor, [0016] Other embodiments of the invention include a system, device, and computer programs, and modules configured to perform the actions of the methods, encoded on computer storage device, [0035] FIGS. 3A and 3B show exemplary screen shots showing a graphical user interface 300 operatively connected to a portable electronic computer device, such as a laptop, touchpad, tablet, smartphone, and the like, configured with the multisensory tutorial software application, according to one embodiment of the present invention): 
receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, [0015] FIG. 5 shows an overview of a method for analyzing both a vocal/phonic input data and tactile input data received simultaneously via a portable electronic device configured with a multisensory tutorial according to one embodiment of the present invention); 
 	identify a first socio-neurocognitive technique based on the first utterance (Bowman et al. [0006] receiving, via a microphone of the portable electronic device, a vocal input comprising one or more of a phoneme, word, or sentence from a user, while receiving, via an input on the portable electronic device, a tactile input comprising input corresponding to one or more of a written grapheme, wherein the vocal and tactile input are received essentially simultaneously on the portable electronic device. Bowman et al. disclose a multisensory drawing technique for learning a new language); 
 	determine a first response using the first neurocognitive technique (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command); 
 	provide the first response to the user (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command. Bowman et al. disclose a multisensory drawing technique for learning a new language.); 
	Bowman et al. fail to explicitly teach 
 	process, using the audio input device, a second utterance from the user; 

determine a second response using the second neurocognitive technique; and 
provide the second response to the user.  
However, Tsyrina teaches 
 	process, using the audio input device, a second utterance from the user (Tsyrian Fig. 1 element 104 Receive a user’s input, [0047] In step 104, the user’s input is received. The user’s input can be received through, for example, a user input interface, such as a keyboard, a mouse, or a touchscreen, or the user’s input can be received through, for example, an audio input, such as a microphone, [0015] a system for presenting an interactive story is provided, the system including a display; a speech recognition module configured to receive at least a portion of an utterance, analyze the portion of the utterance, and identify a word corresponding to the portion of the utterance; a processing device communicatively coupled to the display and the speech recognition module); 
 	identify a second socio-neurocognitive technique based on the second utterance, the second socio-neurocognitive technique different from the first socio-neurocognitive technique (Tsyrian Fig. 1 element 106 Determine whether the user’s input corresponding to at least one word in a hidden narrative associated with the illustration . Tsyrian disclose a storytelling technique for learning a foreign language);
determine a second response using the second neurocognitive technique (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word); and 
provide the second response to the user (Tsyrina Fig. 1 element 108 Display the word in the hidden narrative on the display in response to determining that the user’s input corresponds to the word. Tsyrian disclose a storytelling technique for learning a foreign language.)
Bowmen et al. and Tsyrian are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning (Tsyrian [0043] The inventive process develops attention skills, especially in children, by requiring them to pay close attention to objects and allows users to develop a story through detailed observations of the illustration. The inventive process also develops writing skills, grammar, sentence building, and storytelling skills and can be particularly useful as a language learning tool.)

With respect to Claim 16, Bowman et al. in view of Tsyrian teach 
 	wherein the first socio-neurocognitive technique is one of a pictorial auditory technique, a multisensory drawing technique, a storytelling technique, or a circle rotation technique (Bowman et al. (Bowman et al. [0006] analyzing, via an analytics module of the multisensory tutorial module, the accuracy of the combination of the vocal input and the tactile input against a pre-programed target sound and text formation data; based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command.)

With respect to Claim 18, Bowman et al. in view of Tsyrian teach 
 	wherein the user is one of a second language learning student or a patient with cognitive illness (Bowman et al. [0004] The present invention is designed to teach reading, writing, and spelling to Dyslexics, English language learner, and students with learning disabilities or difficulties, Tsyrina [0048] In another embodiment, the narrative can include a portion of a description of a factual or historical event or a scientific or mathematical understanding. In yet another embodiment, the narrative can be formed as a portion of a story presented in a language other than a primary language of the user, i.e. a foreign language. Accordingly, embodiments of the present invention can be used as an interactive learning tool for learning foreign languages.)

With respect to Claim 20, Bowman et al. in view of Tsyrian teach 
  	wherein the device includes a display device and an audio output device, and wherein the first response is provided as a visual notification (Bowman et al. [0006] based on accuracy of the analysis, progressing to a next task; based on inaccuracy alerting the user and presenting a model for correcting an inaccuracy, wherein the model comprises one or both of a correct oral pronunciation and/or visual instructions for correct tactile input, [0006] the method comprising presenting, via a portable electronic device configured with a multisensory tutorial module, a task to a user, wherein the task is presented as an oral command and a visual command) and the second response is provided as an audio notification (Tsyrina [0068] The electronic device 1000 may include audio input and output structures 1012, such as a microphone for receiving audio signals, e.g. utterances, from the user and/or a speaker for outputting audio data, such as audio alerts, songs, ringtones, video tracks, audio playback of the revealed text, for example, for learning pronunciation in foreign language learning embodiments of the present invention.)

4.	Claims 3, 10, 17 are rejected under 35 U.S.C.103 as being unpatentable over Bowman et al. (US 2017/0330479 A1) in view of Tsyrina (US 2017/0053541 A1), Huang (US 2020/0211417) and Cummings et al. (US 2021/0225198 A1.)

 	With respect to Claim 3, Bowman et al. in view of Tsyrina teach all the limitation of Claim 1 upon which Claim 3 depends. Bowman et al. in view of Tsyrina fail to explicitly teach
            the processor further configured to: 
 	process, using the audio input device, a third utterance from the user; 
 	identify a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique; 
 	determine a third response using the third neurocognitive technique; 
 	provide the third response to the user; 
 	process, using the audio input device, a fourth utterance from the user; 
 	identify a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique; 
determine a fourth response using the fourth neurocognitive technique; and 
 	provide the fourth response to the user.  
	However, Huang teaches 
a dialogue processor configured to provide a system response according to a result of analyzing the dialogue intent provided through the learning target language intent analyzer): 
 	process, using the audio input device, a third utterance from the user (Huang [0015] a speech recognizer configured, to recognized input form is a speech, convert the speech into a text, [0047] receive the input source language spoken directly by a user through a microphone); 
 	identify a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique (Huang [0026] identifying, by a tag identifier, the tag set for the intent classified user utterance, when the tag set for the user utterance is a tag regarding a learning query, [0092] the general dialogue responder 430, when a result of identifying the tag set for the user utterance reveals that the user utterance has no tag regarding a learning query attached thereto or has a tag regarding a general dialogue attached thereto, provides a system response corresponding to the user utterance in a learning target language. Huang disclose a circle rotation technique (i.e., dialogue, conversation) in leaning new language); 
 	determine a third response using the third neurocognitive technique (Huang Fig. 10 S410 Identify tag?); 
 	provide the third response to the user (Huang Fig. 10 S430 Provide response corresponding to user utterance); 
 	Bowmen et al., Tsyrian and Huang are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the dialogue system as taught by Huang for the benefit of providing the foreign language education (Huang [0119] a user can be provided with a foreign language learning service by conversating with a system through a learning target language and can be provided with a foreign language learning service.)
	Bowmen et al. in view of Tsyrian and Huang fail to explicitly teach 
 	process, using the audio input device, a fourth utterance from the user; 

 	determine a fourth response using the fourth neurocognitive technique; and 
 	provide the fourth response to the user.  
	However, Cummings et al. teach
 	process, using the audio input device, a fourth utterance from the user (Cummings [0034] The system presents the user with a list of lessons 301. The user can choose a lesson 302 by clicking or tapping on a lesson or speaking the name of the lesson into the system, [0025] Methods and systems in accordance with the present disclosure provide an adaptive method of language learning using automatic speech recognition that allows a user to learn a new language using only their voice); 
 	identify a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique (Cummings [0035] FIG. 4 shows the question screen, which is the next screen of the app after the lesson 302 is selected. The lesson 302 is comprised of a series of practice “questions,” where a user is prompted with a word or phrase in their native language, which they must translate into the target language. The system presents a written form of the question prompt 406. In the example shown, the word “car” is displayed, which is the term in the user's origin language, which the user will attempt to translate to the target language. The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown. . Cummings et al. disclose a pictorial auditory technique for learning a new language); 
 	determine a fourth response using the fourth neurocognitive technique (Cummings [0035] The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown, [0083] The accompanying visual information can also vary. The question prompt visual 405 may be an image, a moving image (such as a GIF), a video, or a 3D representation); and 
 	provide the fourth response to the user (Cummings [0084] The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term).  
The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term. Cummings et al. disclose a pictorial auditory technique for learning a new word).  

 	With respect to Claim 10, Bowman et al. in view of Tsyrina teach all the limitation of Claim 8 upon which Claim 10 depends. Bowman et al. in view of Tsyrina fail to explicitly teach
 	the method further comprising: 
 	processing, using the audio input device, a third utterance from the user; 
 	identifying a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique; 
 	determining a third response using the third neurocognitive technique; 
 	providing the third response to the user; processing, using the audio input device, a fourth utterance from the user; 
 	identifying a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique;
 	determining a fourth response using the fourth neurocognitive technique; and 
 	providing the fourth response to the user.  
 	However, Huang teaches 

 	processing, using the audio input device, a third utterance from the user (Huang [0015] a speech recognizer configured, to recognized input form is a speech, convert the speech into a text, [0047] receive the input source language spoken directly by a user through a microphone); 
 	identifying a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique (Huang [0026] identifying, by a tag identifier, the tag set for the intent classified user utterance, when the tag set for the user utterance is a tag regarding a learning query, [0092] the general dialogue responder 430, when a result of identifying the tag set for the user utterance reveals that the user utterance has no tag regarding a learning query attached thereto or has a tag regarding a general dialogue attached thereto, provides a system response corresponding to the user utterance in a learning target language. Huang disclose a circle rotation technique (i.e., dialogue, conversation) in leaning new language); 
 	determining a third response using the third neurocognitive technique (Huang Fig. 10 S410 Identify tag?); 
 	providing the third response to the user; (Huang Fig. 10 S430 Provide response corresponding to user utterance); 
 	Bowmen et al., Tsyrian and Huang are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the dialogue system as taught by Huang for the benefit of providing the foreign language education (Huang [0119] a user can be provided with a foreign language learning service by conversating with a system through a learning target language and can be provided with a foreign language learning service.)
 	Bowmen et al. in view of Tsyrian and Huang fail to explicitly teach
  	processing, using the audio input device, a fourth utterance from the user 

 	determining a fourth response using the fourth neurocognitive technique; and 
 	providing the fourth response to the user.  
	However, Cummings et al. teach
 	processing, using the audio input device, a fourth utterance from the user (Cummings [0034] The system presents the user with a list of lessons 301. The user can choose a lesson 302 by clicking or tapping on a lesson or speaking the name of the lesson into the system, [0025] Methods and systems in accordance with the present disclosure provide an adaptive method of language learning using automatic speech recognition that allows a user to learn a new language using only their voice); 
 	identifying a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique (Cummings [0035] FIG. 4 shows the question screen, which is the next screen of the app after the lesson 302 is selected. The lesson 302 is comprised of a series of practice “questions,” where a user is prompted with a word or phrase in their native language, which they must translate into the target language. The system presents a written form of the question prompt 406. In the example shown, the word “car” is displayed, which is the term in the user's origin language, which the user will attempt to translate to the target language. The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown. Cummings et al. disclose a pictorial auditory technique for learning a new language);
 	determining a fourth response using the fourth neurocognitive technique (Cummings [0035] The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown, [0083] The accompanying visual information can also vary. The question prompt visual 405 may be an image, a moving image (such as a GIF), a video, or a 3D representation); and 
 	providing the fourth response to the user (Cummings [0084] The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term).  
 	Bowmen et al., Tsyrian, Huang and Cummings et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the dialogue system as taught by Huang for the benefit of providing the foreign language education, using teaching of the pictorial auditory technique as taught by Cummings for the benefit of helping the leaner how to pronounce a new word correctly (Cummings [0084] The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term. Cummings et al. disclose a pictorial auditory technique for learning a new word).  

 	With respect to Claim 17, Bowman et al. in view of Tsyrina teach all the limitation of Claim 15 upon which Claim 17 depends. Bowman et al. in view of Tsyrina fail to explicitly teach
 	wherein the computer program instructions further cause the one or more computing devices to: 
 	process, using the audio input device, a third utterance from the user; 
 	identify a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique; 
 	determine a third response using the third neurocognitive technique; 
 	provide the third response to the user; 
 	process, using the audio input device, a fourth utterance from the user; 
 	identify a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique; 

 	provide the fourth response to the user.  
 	However, Huang teaches
 	wherein the computer program instructions further cause the one or more computing devices to: 
 	process, using the audio input device, a third utterance from the user (Cummings [0034] The system presents the user with a list of lessons 301. The user can choose a lesson 302 by clicking or tapping on a lesson or speaking the name of the lesson into the system, [0025] Methods and systems in accordance with the present disclosure provide an adaptive method of language learning using automatic speech recognition that allows a user to learn a new language using only their voice); 
 	identify a third socio-neurocognitive technique based on the third utterance, the third socio-neurocognitive technique different from the first socio-neurocognitive technique and the second socio-neurocognitive technique (Huang [0026] identifying, by a tag identifier, the tag set for the intent classified user utterance, when the tag set for the user utterance is a tag regarding a learning query, [0092] the general dialogue responder 430, when a result of identifying the tag set for the user utterance reveals that the user utterance has no tag regarding a learning query attached thereto or has a tag regarding a general dialogue attached thereto, provides a system response corresponding to the user utterance in a learning target language. Huang disclose a circle rotation technique (i.e., dialogue, conversation) in leaning new language); 
 	determine a third response using the third neurocognitive technique (Huang Fig. 10 S410 Identify tag?); 
 	provide the third response to the user (Huang Fig. 10 S430 Provide response corresponding to user utterance); 
 	Bowmen et al., Tsyrian and Huang are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the dialogue system as taught by Huang for the benefit of providing the foreign language education (Huang a user can be provided with a foreign language learning service by conversating with a system through a learning target language and can be provided with a foreign language learning service.)
	Bowmen et al. in view of Tsyrian and Huang teach all the limitations of Claim 1 upon which Claim 3 depends. Bowmen et al. in view of Tsyrian and Huang fail to explicitly teach 
 	process, using the audio input device, a fourth utterance from the user; 
 	identify a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique; 
 	determine a fourth response using the fourth neurocognitive technique; and 
 	provide the fourth response to the user.  
 	However, Cummings et al. teach
 	process, using the audio input device, a fourth utterance from the user (Cummings [0034] The system presents the user with a list of lessons 301. The user can choose a lesson 302 by clicking or tapping on a lesson or speaking the name of the lesson into the system); 
 	identify a fourth socio-neurocognitive technique based on the fourth utterance, the fourth socio-neurocognitive technique different from the first socio-neurocognitive technique, the second socio-neurocognitive technique, and the third socio-neurocognitive technique (Cummings [0035] FIG. 4 shows the question screen, which is the next screen of the app after the lesson 302 is selected. The lesson 302 is comprised of a series of practice “questions,” where a user is prompted with a word or phrase in their native language, which they must translate into the target language. The system presents a written form of the question prompt 406. In the example shown, the word “car” is displayed, which is the term in the user's origin language, which the user will attempt to translate to the target language. The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown. Cummings et al. disclose a pictorial auditory technique for learning a new language); 
 	determine a fourth response using the fourth neurocognitive technique (Cummings [0035] The system presents the question prompt visual 405 for the question prompt 406. In this example, a picture of a car is shown, [0083] The accompanying visual information can also vary. The question prompt visual 405 may be an image, a moving image (such as a GIF), a video, or a 3D representation); and 
The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term).  
 	Bowmen et al., Tsyrian, Huang and Cummings et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the dialogue system as taught by Huang for the benefit of providing the foreign language education, using teaching of the pictorial auditory technique as taught by Cummings for the benefit of helping the leaner how to pronounce a new word correctly (Cummings [0084] The supplementary information 1001 and 1101 can also vary. The supplementary information 1001 and 1101 may contain an example sentence showing how to use the word, spelling hints for the correct answer, or written, auditory, and visual information on how to pronounce the term. Cummings et al. disclose a pictorial auditory technique for learning a new word).  

5.	Claims 5, 12, 19 are rejected under 35 U.S.C.103 as being unpatentable over Bowman et al. (US 2017/0330479 A1) in view of Tsyrina (US 2017/0053541 A1) and Kim (US 2021/0016431 A1.)

 	With respect to Claim 5, Bowman et al. in view of Tsyrina teach all the limitations of Claim 1 upon which Claim 5 depends. Bowman et al. in view of Tsyrina fail to explicitly teach 
	wherein the device is a robot configurable to process the first utterance according to a machine learning technique.  
	However, Kim et al. teach 
wherein the device is a robot configurable to process the first utterance according to a machine learning technique (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 
Bowmen et al., Tsyrian and Kim are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the leaning model trained based on machine learning as taught by Kim for the benefit of recognizing at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 

 	With respect to Claim 12, Bowman et al. in view of Tsyrina teach all the limitations of Claim 8 upon which Claim 12 depends. Bowman et al. in view of Tsyrina fail to explicitly teach 
 	wherein the device is a robot configurable to process the first utterance according to a machine learning technique.  
	However, Kim et al. teach 
wherein the device is a robot configurable to process the first utterance according to a machine learning technique (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 
Bowmen et al., Tsyrian and Kim are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the leaning  (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 

 	With respect to Claim 19, Bowman et al. in view of Tsyrina teach all the limitations of Claim 15 upon which Claim 19 depends. Bowman et al. in view of Tsyrina fail to explicitly teach 
 	However, Kim et al. teach 
wherein the device is a robot configurable to process the first utterance according to a machine learning technique (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 
Bowmen et al., Tsyrian and Kim are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the multisensory tutorial module in learning a language as taught by Bowmen et al., using teaching of storytelling technique as taught by Tsyrian for the benefit of providing an interactive method for foreign language learning, using teaching of the leaning model trained based on machine learning as taught by Kim for the benefit of recognizing at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model (Kim et al. [0020] the robot may further include a memory including a learning model trained based on machine learning, wherein the processor may be configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model.) 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Selfors (US 2021/0014575 A1.) In this reference, Selfors disclose a method/a system for facilitating language learning using videos. 
b.	Gill (US 2019/0347948 A1.) In this reference, Gill disclose a method/a system for older users learning new languages.
c. 	Sugiyama et al. (US 2019/0206406 A1.) In this reference, Sugiyama et al. disclose a method/a system for learning a foreign language.

7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUYKHANH LE/Primary Examiner, Art Unit 2655